El Juez Asociado Señor Snyder
emitió la opinión del tribunal..
En enero 17, 1950 confirmamos la sentencia de la corte de distrito imponiendo a la apelante seis meses de cárcel por una infracción de ía sección 4, Ley núm. 220, Leyes de Puerto Rico, 1948 ((1) pág. 739), conocida como la Ley de la Bo-lita. La acusada ha apelado para ante la Corte de Apela-ciones para el . Primer Circuito y ha radicado una moción sobre fijación de. fianza mientras se sustancia la apelación conforme a la Regla 46(a) (2) de las Reglas Federales de Enjuiciamiento Criminal. Esta Regla dispone que podrá señalarse fianza en apelación “solamente si aparece que el caso envuelve una cuestión sustancial que deba ser resuelta por la corte de apelaciones”.
 Según interpretamos su moción, la principal contención de la apelante es que la sección 4 es tan vaga e indefi-nida que viola la cláusula del debido procedimiento del Acta Orgánica. Esta alegación fué hecha por la apelante por *69primera vez en su “Moción de Reconsideración y de Nulidad de Sentencia”, radicada en este Tribunal en 26 de enero de 1950. En Pueblo v. Mantilla, ante, pág. 36, cuidadosamente consideramos y rechazamos esa contención. Pero bajo las circunstancias peculiares de este caso, el hecho de que la apelante levante una cuestión constitucional, no quiere decir necesariamente que hay una cuestión sustancial para ser resuelta en apelación.
Admitimos que el significado de la sección 4 representaba una cuestión sustancial para este Tribunal. Pero ésta es una cuestión local, que ha sido ahora resuelta. Por consi-guiente, nuestros puntos de vista sobre esta cuestión no pue-den ser alterados por la Corte de Apelaciones, a menos que sean inescapablemente erróneos. De Castro v. Board of Comm’rs., 322 U. S. 451. Y para conceder fianza tendría-mos que resolver afirmativamente que existe una cuestión sustancial en cuanto a que estamos inescapablemente erra-dos sobre el significado de la sección 4, un estatuto local. Sin lugar a dudas, esta cuestión puede ser mejor contestada por la Corte de Apelaciones. Pero la Regla 46(a) (2) requiere que nos confrontemos con ella, por lo menos en primera ins-tancia. Al dar cumplimiento a este mandato, no estamos preparados para decir que existe tal cuestión, sustancial.
Creemos que los casos en los cuales el Tribunal Supremo de los Estados Unidos ha pasado sobre la constitucio-nalidad de las leyes estatales nos son de ayuda' aquí. En ellos la Corte Suprema ha tenido siempre gran cuidado al señalar que lo que una ley estatal significa no envuelve una cuestión constitucional. Es sólo después que el significado de la ley local ha sido definitivamente determinado por las cortes estatales, que surge la cuestión constitucional. En verdad, bajo circunstancias apropiadas la Corte Suprema ha rehusado considerar cuestiones constitucionales relacionadas €on leyes estatales hasta que su significado ha sido fijado' por las cortes estatales. A. F. of L. v. Watson, 327 U. S. 582, 595-99; Federation of Labor v. McAdory, 325 U. S. 450; *70Meredith v. Winter Haven, 320 U. S. 228, 236; Watson v. Buck, 313 U. S. 387, 401-03; Railroad Comm’n. v. Pullman, 312 U. S. 496; In re President and Fellows of Harvard College, 149 F.2d 69, 72 (C.C.A. 1, 1945). La Corte Su-prema ha seguido la misma regla para leyes de los territorios. Stainback v. Mo Hock Ke Lok Po, 336 U. S. 368, 383-84. En igual forma, al considerar su constitucionalidad, el Tribunal Supremo acepta la interpretación de las cortes estata-les de sus propios estatutos como concluyente. “La inter-pretación de la Corte de Apelaciones [estatal] injerta estas palabras en el estatuto tan definidamente como si éste hu-biera sido enmendado por la Legislatura. Hebert v. Louisiana, 272 U. S. 312, 317; Skiriotes v. Florida, 313 U. S. 69, 79.” Winters v. New York, 333 U. S. 507, 514; Kovacs v. Cooper, 336 U. S. 77, 84-85; Terminiello v. Chicago, 337 U. S. 1, 4; Cole v. Arkansas, 338 U. S. 345; Fox v. Washington, 236 U. S. 273. (1)
 Quizá pueda argüirse que estos últimos casos que resuelven que la . Corte Suprema acepta la interpretación estatal como concluyente, no son estrictamente aplicables, ya que las cortes superiores a ésta no vienen obligadas .a acep-tar nuestra interpretación de estatutos insulares. Pero nuestros puntos de vista en cuanto al significado de legisla-ción local son decisivos, a menos que estén inescapablemente erróneos. Y la experiencia en años recientes nos ha demos-trado que la posibilidad de que la Corte de Apelaciones rechace nuestra interpretación de una ley local es muy remota. Es precisamente debido a que los puntos de vista de las cortes territoriales son de ordinario considerados como *71decisivos, que la Corte Suprema, como hemos visto en el caso de Stainback, pospone las decisiones sobre la constitucionali-dad de estatutos territoriales, así como estatales, hasta que las cortes territoriales decidan en cuanto a su significado. Por tanto.somos de opinión que los casos en cuestión pro-porcionan una analogía en apoyo de nuestro criterio al efecto de que con toda probabilidad la Corte de Apelaciones acep-tará nuestra interpretación de la sección 4 como concluyente, y luego procederá a determinar si la sección 4, así inter-pretada, viola la cláusula del debido procedimiento del Acta Orgánica.
Si estamos en lo correcto en nuestros puntos de vista expresados en el párrafo' anterior y la Corte de Apelaciones encuentra que debe aceptar nuestra interpretación de la sec-ción 4 porque no puede decir que es inescapablemente erró-nea, ninguna cuestión sustancial — es más, ninguna cuestión —en cuanto a constitucionalidad subsiste en el caso. Según dijimos en Ptieblo v. Mantilla, supra, (pág. 49) “. . . una vez que hayamos concluido que la sección 4 requiere una demostración de que los objetos envueltos estaban conecta-dos con un juego de bolita, el problema constitucional se des-vanece. La acusada no alega que la ley así interpretada viola el debido procedimiento. Arguye solamente que no puede leerse en esta forma; que debe leerse tal como ella la interpreta; y que así interpretada es inconstitucional-mente vaga. Pero toda vez que diferimos de ella en cuanto al significado de la sección 4, la cuestión constitucional desa-parece de este caso.” Véase Hebert v. Louisiana, supra, pág. 317.
Nos damos cuenta del argumento un poco sutil que podría aducirse en apoyo de la teoría de que la determinación del significado de la sección 4 no es una cuestión local. En verdad, en Pueblo v. Mantilla, supra, se adujo este mismo argumento. En síntesis, esta contención es que la sección 4 es tan clara y libre de toda ambigüedad que no deja margen a interpretación y el que nosotros la interpretemos como lo *72hemos hecho constituye “legislación judicial” y una viola-ción de la doctrina de separación de poderes.
Creemos que este argumento va demasiado lejos. De ser válido, se aplicaría virtualmente a todo caso mediante el cual interpretamos legislación local y destruiría la doctrina de “inescapablemente erróneo”. Bajo esta doctrina compete primordiaímente a esta Corte determinar el significado de estatutos insulares. Pero esa. regla nada significaría si un apelante pudiera persuadir a la Corte de Apelaciones de que ejerciera su criterio independiente al interpretar tales Leyes meramente alegando que hemos invadido las prerrogativas de la Legislatura. En análisis final, en todo caso en que una parte no esté de acuerdo, con nosotros en cuanto al signifi-cado de legislación local, cree que estamos legislando. Véase Compañía Popular v. Unión de Empleados, 69 D.P.R. 179, 190, nota 2. ¿Tiene con ello derecho al criterio indepen-diente de la Corte de Apelaciones sobre su contención? No creemos que ésta fuera la regla que la Corte Suprema tuvo en mente establecer en el caso de De Castro v. Board of Comm’rs., supra. Más bien creemos que quiso la Corte con-ceder a este Tribunal mano libre para determinar el signi-ficado de leyes .locales, siempre y cuando que nuestra deci-sión no fuera inescapablemente errónea. Y como ya se ha indicado la experiencia nos ha demostrado que las cortes superiores a ésta raramente concluyen que una decisión nues-tra sobre alguna cuestión local sea inescapablemente errónea.
Otra forma de exponer este punto es que los argumentos de que hemos infringido la doctrina de la separación de pode-res y qué nuestra conclusión en cuanto al significado de la sección 4 es inescapablemente errónea, tienden a confundirse entre sí. Es decir, si nuestra interpretación de la sección 4 es' enteramente arbitraria y caprichosa, entonces no sola-mente es inescapablemente errónea sino que hemos también frustrado la intención de la Legislatura y con ello violado la doctrina de la separación de poderes. En igual forma, si la Corte de Apelaciones llega a la conclusión de que nuestra *73interpretación de la sección 4 no es' inescapablemente erró-nea, la doctrina de la separación de poderes nunca entra en juego: el significado de la sección 4 es fijado por el lenguaje del estatuto según nosotros lo interpretamos. Por consi-guiente, no podemos ver cómo la doctrina de la separación de poderes tiene algún efecto sobre el problema de si existe una cuestión sustancial en cuanto a si la Corte' de Apelaciones' revocará nuestra interpretación de la sección 4. Cf. Buscaglia v. District Court of San Juan, 145 F.2d 274, 283-84 (C.C.A. 1st, 1944), certiorari denegado, 323 U. S. 793.
 Creemos conveniente indicar también que la Regla 46(a) (2) no dice que la concesión de fianza sea mandatoria. Sólo dispone que “podrá” concederse fianza si existe una cuestión sustancial a determinarse en apelación. Creemos que la Regla nos otorga discreción para denegar la fianza por-que el acusado sea un sujeto peligroso. Y aquí, si bien la acusada quizá no sea un sujeto peligroso en el sentido físico, es una amenaza a la comunidad con motivo de sus activida-des ilícitas. Véase Pueblo v. Mantilla, supra. No estamos preparados para decir que ella no continuará'estas activida-des si se le, deja en libertad mediante fianza. . Además, nues-tros archivos demuestran,un número de casos pendientes que pudieran exigir el mismo trato si confirmáramos las senten-cias de' convicción en ellos dictadas.' Según indicamos en el caso de Mantilla, por fin se están dando pasos efectivos a tenor con la Ley núm. 220 con miras a erradicar los graves males que han surgido a causa de la bolita en Puerto Rico. El cumplimiento de las sentencias ya se ha demorado con-siderablemente mientras éste y otros casos han navegado por los canales de las cortes. Si ahora concediésemos las fian-zas en tales casos, se menoscabaría seriamente la ejecución efectiva de la Ley núm. 220 mientras los casos estén pen-dientes ante la Corte de Apelaciones. Creemos bajo las cir-cunstancias que cualquier discreción que podamos' tener en este asunto, debe ejercitarse en contra de la> acusada.
*74Sabemos que bajo la Regla 46(a) (2) la Corte de Apelaciones o cualquiera de sus jueces pueden conceder fianza en este caso independientemente de nuestra actuación sobre esta moción. Pero eso no nos releva de la obligación de resolver la moción en primera instancia. Y al así hacerlo, cree-mos que la Corte de Apelaciones tiene derecho a conocer nuestro criterio en detalle, particularmente cuando “las con-sideraciones relevantes a una decisión deben entresacarse de un ambiente poco familiar y muy distante a aquél en que fun-ciona la corte que revisa.” De Castro v. Board of Comm’rs., supra, pág. 457. Toda vez que somos de opinión que la acu-, sada no cae dentro de la Regla 46(a) (2), es nuestro deber denegar la fianza. Véanse Yankwich, Release on Bond by Trial and Appellate Courts, 7 F.R.D. 271, 276 et seq.; Holt-zoff, Defects in the Administration of Criminal Justice, 9 F.R.D. 303, 305.

La moción para, que se señale fianza en apelación será declarada sin lugar.

El Juez Asociado Sr. Negrón Fernández no intervino.

O La Corte Suprema dijo en Gryger v. Burke, 334 U. S. 728, 731: “No estamos en libertad de hacer conjeturas en cuanto a que la corte sentenciadora actuó bajo una interpretación de la ley estatal diferente a aquélla que pudiéramos adoptar y luego establecer nuestra propia inter-pretación como base para declarar que se ha negado el debido proce-dimiento. No podemos tratar un mero error de ley estatal, de ocurrir alguno, como una negativa del debido procedimiento; de lo contrario, toda decisión errónea de una corte estatal sobre una ley local vendría ante nos como una cuestión constitucional federal.”